IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00371-CR

                          IN RE EMANUEL HARRISON


                                 Original Proceeding

                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 30202


                           MEMORANDUM OPINION


       Emanuel Harrison, acting pro se, has presented a Petition for Writ of Mandamus,

which was filed on November 10, 2022.

       There are procedural problems with this petition, such as no service on the trial

court judge, as the respondent, and no service on the State, as the real-party-in-interest,

no certification, no record, and no certified or sworn-to copy of any document showing

the matter complained of as required by the Rules of Appellate Procedure. See TEX. R.

APP. P. 9.5, 52.3(j), (k)(1)(A), and 52.7. However, to expedite this decision, we use Rule 2

to suspend the operation of these rules. TEX. R. APP. P. 2.

       In his petition, Harrison complains that the trial court has not ruled on two pro se
motions filed in his underlying criminal proceeding. However, Harrison also indicates

that he is represented by counsel who, according to Harrison, will not present Harrison’s

motions to the trial court for him.

        A defendant in a criminal proceeding is not entitled to hybrid representation. See

Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). As long as Harrison is

represented by counsel, the trial court has no duty to rule on a pro se motion absent

extraordinary circumstances not presented here. See id.

        Accordingly, the Petition for Writ of Mandamus, filed on November 10, 2022, is

denied.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed November 30, 2022
Do not publish
[OT06]




In re Harrison                                                                      Page 2